DETAILED ACTION
This is a first action on the merits.  Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 9/1/2021 has been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the differential comprising a bevel gear differential and either a spur gear stage or a planetary gear set (claims 38 and 40) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21-35 and 37 are objected to because of the following informalities:    
in claim 21, line 14, element “a first sun gear” should be corrected to --the first sun gear--;

in claim 21, line 18, element “a ring gear” should be corrected to --the ring gear--;
in claims 22-35, line 1, element “The transmission of claim” should be corrected to --The electric drive of claim--; 
in claims 26, 28, 33, element “a first gear” should be corrected to --a first gear ratio--;
in claims 26, 28, 31, 33, element “a second gear” should be corrected to --a second gear ratio--;
in claims 30, 31, 33, element “a third gear” should be corrected to --a third gear ratio--;
in claim 32, line 2, element “the housing” should be corrected to --the rotationally fixed component--;
in claim 37, line 3, element “the first planetary gear set” should be corrected to --the planetary gear set--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 36, line 1, the phrase “An electric drive for a vehicle” renders the claim indefinite because it appears to be a double inclusion of the electric drive for the vehicle previously recited.  Claim 21 is positively directed to an electric drive for a vehicle (see claim objections to claims 22-35 for a preamble incorrectly directed to the transmission).  It appears claim 36 should recite in its entirety --The electric drive of claim 21, wherein the electric machine (2) is connectable to the transmission (1) via the at least two shift elements (3, 4, 6, 7) in order to form gear steps.--.
Regarding claim 38, lines 1-3, the phrase “the differential comprises a bevel gear differential (9) and a transmission gearing, and the transmission gearing is formed by a spur gear stage (14) or by a planetary gear set (8)” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  Figs. 13, 14, 16, and 17 include the bevel gear differential 9, and those figures only show the differential having the bevel gear set 9.  The planetary gear set 8 and spur gear set 14 are not part of the differential, but instead are between the differential and the planetary gear set 5 as part of the transmission.  That is, the transmission includes additional gear sets 8 or 14 each with a single input and a single output, and the drive train further includes bevel differential 9 with a single input and two outputs.  If applicant intended “differential” to encompass more than bevel gear differential 9, it is noted that where applicant acts as 
Regarding claim 38, line 3, the phrase “a planetary gear set” renders the claim indefinite because it is unclear if it is a double inclusion of the planetary gear set previously recited (claim 21).
Regarding claim 40, lines 1-3, the phrase “the differential comprises a bevel gear differential (9) and a transmission gearing, and the transmission gearing is formed by a planetary gear set (8)” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  Fig. 13 includes the bevel gear differential 9, and it only shows the differential having the bevel gear set 9.  The planetary gear set 8 is not part of the differential, but instead is between the differential and the planetary gear set 5 as part of the transmission.  That is, the transmission includes additional gear set 8 with a single input and a single output, and the drive train further includes bevel differential 9 with a single input and two outputs.  If applicant intended “differential” to encompass more than bevel gear differential 9, it is noted that where applicant acts as his or her 
Claims 37-40 are also rejected as being dependent upon a rejected base claim.

112(D)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 32, the limitation “the ring gear (5.5) is not permanently fixed at the housing but rather is selectively fixable at the rotationally fixed component” does not appear to include all the limitations of the claim upon which it depends, since claim 21 recites that the ring gear is fixed at the rotationally fixed component (i.e., permanently stationary).  Since claim 32 recites that the ring gear is not fixed at the rotationally fixed component and is instead fixable at the rotationally fixed component (i.e., selectively stationary), it is improperly dependent on claim 21.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 33 is also rejected as being dependent upon a rejected base claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brehmer et al., U.S. Patent 10,406,908; Lee et al., U.S. Patent 9,707,834; and Lutz et al., U.S. Patent 11,065,956 – each discloses a stepped planetary gear set driven by an electric motor at different ratios.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619